Exhibit 10.12

 

AMENDMENT TO EXECUTIVE AGREEMENT

 

THIS AMENDMENT TO EXECUTIVE AGREEMENT (this “Amendment”), effective as of
February 16, 2005, by and between FEDERAL REALTY INVESTMENT TRUST, a Maryland
real estate investment trust (“Trust”), and DONALD C. WOOD (“Executive”), amends
that certain Executive Agreement, dated as of February 22, 1999, by and between
the Trust and Executive (the “Executive Agreement”).

 

A. Since the Executive Agreement was signed, Executive has been promoted from
Senior Vice President – Chief Financial Officer to President and Chief Executive
Officer.

 

B. The Trust, acting through its Board of Trustees, and Executive have
determined that it is in the best interests of the Trust and Executive to modify
the Executive Agreement to reflect Executive’s promotion.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Executive Agreement as follows:

 

1. Section 2 of the Executive Agreement entitled “Termination of Employment
Following Change in Control” is hereby deleted in its entirety and the following
is substituted therefor:

 

2. Termination of Employment Following Change in Control. If a Change in Control
of the Trust occurs, Executive shall be entitled to the benefits provided in
Section 3 upon: (a) the subsequent termination of Executive’s employment within
a period of two (2) years after the occurrence of such Change in Control under
any of the following circumstances: (i) by the Trust other than with Cause (as
“Cause” is defined in that certain Severance Agreement dated as of February 22,
1999 between Executive and the Trust, as the same may be amended or modified
form time to time); (ii) by Executive within six (6) months following the
occurrence of one or more of the following events within a period of two years
after the occurrence of such Change in Control:

 

  (A) the nature of Executive’s duties or the scope of Executive’s
responsibilities as of the of this Amendment are materially modified by the
Trust without Executive’s written consent where such material modification
constitutes a demotion of Executive; provided, however, that a change in the
position(s) to whom Executive reports shall not by itself constitute a material
modification of Executive’s responsibilities;

 



--------------------------------------------------------------------------------

  (B) The Trust changes the location of its principal office to outside a fifty
(50) mile radius of the office where the Executive is headquartered;

 

  (C) The Trust’s setting of Executive’s base salary for any year at an amount
which is less than ninety percent (90%) of the greater of (x) Executive’s base
salary for 2005, or (y) Executive’s highest base salary during the three (3)
then most recent calendar years (including the year of termination), regardless
of whether such salary reduction occurs in one year or over the course of years;
or

 

  (D) this Executive Agreement is not expressly assumed by any successor
(directly or indirectly, whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Employer
in a situation other than a Change in Control;

 

or (b) for any reason, either voluntarily or involuntarily, during the 30-day
period beginning on the first anniversary of such Change of Control, unless such
termination is because of Executive’s death, Disability or Retirement. The term
“Disability” shall have the meaning assigned to it in the Trust’s group
long-term disability policy. The term “Retirement” shall mean termination of
employment in accordance with (i) a qualified employee pension or profit-sharing
plan maintained by the Trust, or (ii) the Trust’s retirement policy in effect
immediately prior to the Change in Control. For purposes of this Executive
Agreement, Executive’s employment shall be terminated by written notice
delivered by either the Trust or Executive to the other party. The date of
Executive’s termination of employment shall be the earlier of the date of
Executive’s or the Trust’s written notice terminating Executive’s employment
with the Trust, unless such notice shall specify an effective date of
termination occurring later than the date of such notice, in which event such
specified effective date shall govern (“Termination Date”).

 

2. Section 3 of the Severance Agreement entitled “Payment of Benefits upon
Termination” is hereby deleted in its entirety and the following is substituted
therefor:

 

3. Payment of Benefits upon Termination. If, after a Change in Control has
occurred, Executive’s employment with the Trust is terminated in accordance with
Section 2 above, then the Trust shall pay to Executive and provide Executive,
his beneficiaries and estate, the following:

 

(a) The Trust shall pay to Executive a single cash payment equal to three times
the sum of his annual basic salary in effect on the day prior to the Change in
Control plus a bonus equal to the greatest annual aggregate amount of any cash
or stock bonuses paid to Executive in respect of any of the three (3)

 

- 2 -



--------------------------------------------------------------------------------

fiscal years immediately preceding such Termination Date or if no such bonus has
been paid to Executive during such time, fifty percent (50%) of his annual basic
salary in effect on the day prior to the Change in Control. For purposes of the
preceding sentence: (i) the terms “annual basic salary” and “bonus” shall not
include any compensation paid pursuant to performance share awards or any cash
or equity-based incentive award intended to be a long-term incentive award,
including awards made pursuant to Employer’s 2003 Long-Term Incentive Award
Program; (ii) an annual bonus paid in the form of stock will be considered to
have been paid in respect of a particular year if (A) in the case of a bonus
paid under the Trust’s annual Incentive Bonus Plan in effect for the applicable
year (as the same may be amended from time or time, or any successor plan, the
“Bonus Plan”), the stock bonus was awarded in respect of that year, even if it
did not vest in that year, or (B) in the case of any other stock bonus, the
shares vested in that year (other than as a result of the Change in Control);
(iii) a stock bonus will be valued (A) in the case of a bonus paid under the
Bonus Plan, at a figure equal to the number of shares awarded, multiplied by the
per-share value (closing price) on the date on which the bonus was approved by
the Compensation Committee of the Trust’s Board of Trustees, and (B) in the case
of any other stock bonus, at a figure equal to the number of shares that vested,
multiplied by the per-share value (closing price) on the date on which they
vested; and (iv) notwithstanding the valuation provisions in clause (iii) above,
if Executive elected to receive all or any portion of an annual bonus in the
form of stock rather than cash, the maximum amount to be included as bonus for
that year shall be the amount of cash bonus otherwise payable without taking
into account any additional stock granted in consideration for delayed vesting.
Payment also will be made for vacation time that has accrued, but is unused as
of the date of termination. If Executive’s employment is terminated by Executive
by a written notice which specifies a Termination Date at least five (5)
business days later than the date of such notice, the payment shall be made on
the Termination Date. If Executive gives less than five (5) business days
notice, then such payment shall be made within five (5) business days of the
date of such notice. Notwithstanding the above, if Executive’s termination of
employment occurs under the circumstances described in Section 2(b) (i.e., for
any reason, either voluntarily or involuntarily, during the 30-day period
beginning on the first anniversary of such Change of Control, unless such
termination is because of Executive’s death, Disability or Retirement), then if
and to the extent required in order to comply with Section 409A of the Code, as
determined by the Trust, the payment to Executive shall be delayed until six
months and one day after the Termination Date;

 

(b) The Trust shall for a period of three (3) years following the Termination
Date (i) maintain, at the Trust’s expense, at not less than Executive’s highest
levels of coverage during the last twelve (12) months prior to the Change in
Control, medical and dental insurance coverage by paying premiums due in
connection with COBRA continuation coverage or converting its group medical and
dental insurance policy to an individual policy for the benefit of Executive and
paying the annual premiums associated with Executive’s continued

 

- 3 -



--------------------------------------------------------------------------------

participation thereunder; (ii) maintain, at the Trust’s expense, at not less
than his highest levels of coverage during the last twelve (12) months prior to
the Change in Control, individual life insurance policies and accidental death
and dismemberment policies for the benefit of Executive and pay the annual
premiums associated therewith; and (iii) to the extent that the Trust maintains
a long-term disability policy (or policies) that provided coverage to Executive
in excess of the coverage provided under the Trust’s group long-term disability
policy, maintain at not less than his highest levels of coverage during the last
twelve (12) months prior to the Change in Control an individual long-term
disability policy for the benefit of Executive and pay the annual premiums
associated therewith. The Trust shall maintain, at the Trust’s expense, the
split dollar individual life insurance policy (or policies) for the benefit of
Executive in accordance with the agreement with respect to such policy (or
policies) entered into by Executive and the Trust. The Trust also shall convert
its group long-term disability policy to an individual policy for the benefit of
Executive and pay the annual premiums associated with Executive’s continued
participation thereunder for a period of three (3) years following the
Termination Date. Notwithstanding the foregoing, Executive shall be required to
pay the premiums and any other costs of such benefits in the same dollar amount
that he was required to pay such costs immediately prior to the Termination
Date. If the Trust is unable to provide any of the foregoing benefits directly
for any reason, the Trust shall arrange to provide Executive with benefits
substantially similar to those which Executive is entitled to receive under the
preceding sentences. To the extent there are any inconsistencies between the
terms of this Executive Agreement and the terms of that certain Health Coverage
Continuation Agreement between Executive and the Trust dated as of February 16,
2005, as the same may be amended from time to time, the terms of such Health
Coverage Continuation Agreement shall control.

 

(c) The Trust, to the extent legally permissible, shall continue to provide to
Executive all other principal executive officer perquisites, allowances,
accommodations of employment, and benefits on the same terms and conditions as
such are from time to time made available generally to the other principal
executive officers of the Trust but in no event less than the highest level of
the perquisites, allowances, accommodations of employment and benefits that were
available to Executive during the last twelve (12) months of his employment
prior to the Change in Control for a period of three (3) years following the
Termination Date;

 

(d) For the purposes of this Section 3, Executive’s right to receive executive
officer perquisites, allowances and accommodations of employment is intended to
include (i) Executive’s right to have the Trust provide Executive for a period
not to exceed one (1) year from Executive’s Termination Date with a telephone
number assigned to Executive at the Trust’s offices, telephone mail and a
secretary to answer the telephone; provided, however, such benefits described in
this Subsection 3(d)(i) shall not include an office in, or physical access to,
the Trust’s offices and will cease upon the commencement by

 

- 4 -



--------------------------------------------------------------------------------

Executive of employment with another employer, and (ii) Executive’s right to
have the Trust make available at the Trust’s expense to Executive at Executive’s
option the services of an employment search/outplacement agency selected by
Executive for a period not to exceed one (1) year.

 

3. Section 5 of the Executive Agreement entitled “Redemption” is hereby deleted
in its entirety and the following is substituted therefor:

 

5. Intentionally left blank.

 

4. As amended hereby, the Executive Agreement shall be and remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
Executive Agreement to be effective as of the day and year indicated above.

 

/s/ Donald C. Wood

Executive’s Signature

Executive’s Permanent Address:

55 Warwick Stone Way

Great Falls, Virginia 22066

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Mark S. Ordan

   

Name:

 

Mark S. Ordan

   

Title:

 

Chairman of the Board

Address:

   

    1626 East Jefferson Street

    Rockville, Maryland 20852

 

- 5 -